 
EXHIBIT 10.1

 
REGULATION S SECURITIES PURCHASE AGREEMENT
 
This Regulation S Securities Purchase Agreement (“the Agreement”) is made as of
November 5, 2007 by and between ZAP, a California corporation (the “Company”),
the address of which is 501 Fourth Street, Santa Rosa California 95401, and Al
Yousuf LLC, a United Arab Emirates limited liability company, the address of
which is P.O. Box 25, Dubai, United Arab Emirates (the “Purchaser”). The Company
and the Purchaser, intending to be bound and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
covenant and agree as follows:


ARTICLE I
 
PURCHASE, SALE AND TERMS OF SHARES
 
1.1.  
Purchase and Sale.  At the Closing (as defined in Section 1.2), the Company
agrees to sell to the Purchaser in an offshore transaction negotiated outside
the U.S. and to be consummated and closed outside the U.S. and, in consideration
of and in express reliance upon the representations, warranties, covenants,
terms and conditions of this Agreement, the Purchaser agrees to purchase,
subject to the conditions hereinafter set forth, 5,813,954 shares of the
Company’s common stock (the “Shares”) and warrants for the Purchaser to purchase
an additional 1,744,186 shares of the Company’s common stock in accordance with
the terms and conditions of a warrant, the form of which is attached hereto as
Exhibit A (the “Warrant”, the shares underlying the Warrant, the “Warrant
Shares”, and collectively with the Shares, the “Securities”), which Warrant
shall be executed and delivered by an authorized officer of the Company on the
date hereof. The purchase price shall be Five Million Dollars ($5,000,000 USD)
(“Purchase Price”). Subject to the terms and conditions of this Agreement, the
Company has authorized the sale and issuance to the Purchaser of the Securities
(the “Issuance”). This is a binding, irrevocable commitment to purchase the
Securities in an exempt transaction subject to Regulation S.

 
1.2.  
Closing. The closing of the Issuance to the Purchaser (the “Closing”) shall take
place simultaneously with the execution and delivery of this Agreement at the
offices of the Purchaser. At the Closing, the Company shall deliver to the
Purchaser the Agreement duly executed by the Company, against receipt by the
Company of a check or wire transfer in an aggregate amount equal to the Purchase
Price and the Agreement duly executed by the Purchaser. The wire transfer shall
be sent pursuant to the following instructions:

 
 
Richardson & Patel LLP  
   
Client Trust Account 
   
Bank Name:
Comerica Bank of California 
   
Westwood Office 
   
10900 Wilshire Boulevard 
   
Los Angeles, California 90024 
   
Telephone:
800-888-3595
   
ABA Number:
121137522
   
ACCT. Number:
1891937581



 
- 1 -

--------------------------------------------------------------------------------

 

 
Beneficiary: 
 
Richardson & Patel LLP
   
 
Client Trust Account 
 
Re:
 
Client Name: ZAP

 
1.3.  
Representations by the Purchaser.  The Purchaser makes the following
representations and warranties to the Company:

 
A.  
Access to Information The Purchaser, in making the decision to purchase the
Securities, has relied upon the representations and warranties contained in this
Agreement as well as independent investigations made by it and/or its
representatives, if any.  The Purchaser and/or its representatives during the
course of this transaction, and prior to the purchase of the Securities, has had
the opportunity to ask questions of and receive answers from the management of
the Company concerning the business of the Company and to receive any additional
information, documents, records and books relative to the business, assets,
financial condition, results of operations and liabilities (contingent or
otherwise) of the Company.  The Purchaser has carefully reviewed all filings of
the Company with the United States Securities and Exchange Commission.

 
B.  
Sophistication and Knowledge. The Purchaser and/or its representatives has such
knowledge and experience in financial and business matters that it can represent
itself and is capable of evaluating the merits and risks of the purchase of the
Securities.  The Purchaser is not relying on the Company with respect to the tax
and other economic considerations of an investment in the Securities, and the
Purchaser has relied on the advice of, or has consulted with, only the
Purchaser's own advisor(s). The Purchaser represents that it has not been
organized for the purpose of acquiring the Securities.

 
C.  
Lack of Liquidity.  The Purchaser acknowledges that the purchase of the
Securities involves a high degree of risk and further acknowledges that it can
bear the economic risk of the purchase of the Securities, including the total
loss of its investment.  The Purchaser acknowledges and understands that the
Securities may not be sold to a U.S. Person (as hereinafter defined) or into the
United States for a period of one (1) year from the date of purchase and that
the Purchaser has no present need for liquidity in connection with its purchase
of the Securities.  The Purchaser shall comply in all respects with US federal
and state securities laws, particularly with respect to any resale of the
Securities in any transaction subject to United States jurisdiction.

 
D.  
No Public Solicitation.  The Purchaser is not subscribing for the Securities as
a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a person not previously known to the Purchaser
in connection with investments in securities generally.  Neither the Company nor
the Purchaser has engaged in any ‘Directed Selling Efforts in the U.S.’ as
defined in

 
 
- 2 -

--------------------------------------------------------------------------------

 
 
Regulation S promulgated by the Securities and Exchange Commission (“SEC”)
pursuant to The Securities Act of 1933 (the “Securities Act”).

 
E.  
Authority.  The Purchaser has full right and power to enter into and perform
pursuant to this Agreement and make an investment in the Company, and this
Agreement constitutes the Purchaser’s valid and legally binding obligation,
enforceable in accordance with its terms. The Purchaser is authorized and
otherwise duly qualified to purchase and hold the Securities and to enter into
this Agreement.  This Agreement, and the transactions contemplated hereby, has
been duly approved by the governing body of the Purchaser.  No other corporate
proceedings on the part of the Purchaser are necessary to authorize the
execution and delivery of this Agreement or the consummation by the Purchaser of
the transactions contemplated hereby.  This Agreement has been duly executed and
delivered by the Purchaser.

 
F.  
Brokers or Finders.  No person has or will have, as a result of the transactions
contemplated by this Agreement, any right, interest or valid claim against or
upon the Company for any commission, fee or other compensation as a finder or
broker because of any act or omission by the Purchaser or its respective agents.

 
G.  
Requirements for Transfer.  After the Securities have been fully paid for, the
Company shall not be required to transfer the Securities unless (i) the
transferee certifies that he, she or it is not a U.S. Person, as defined in
Regulation S, if such transfer is requested prior to one year from the date the
Securities were fully paid for, (ii) such transfer complies in all respects with
all applicable US federal and state securities laws and (iii) the Purchaser has
paid the Company the Purchase Price.  The Purchaser shall provide an opinion of
counsel if requested.

 
H.  
Compliance with Local Laws. Any resale of the Securities during the
‘distribution compliance period’ as defined in Rule 902(f) to Regulation S shall
only be made in compliance with exemptions from registration afforded by
Regulation S.  Further, any such sale of the Securities in any jurisdiction
outside of the United States will be made in compliance with the securities laws
of such jurisdiction.  The Purchaser will not offer to sell or sell the
Securities in any jurisdiction unless the Purchaser obtains all required
consents, if any, and has complied with all applicable laws.

 
I.  
Regulation S Exemption.  The Purchaser understands that the Securities are being
offered and sold to it in reliance on an exemption from the registration
requirements of United States federal and state securities laws under Regulation
S promulgated under the Securities Act and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth herein in order to
determine the applicability of such exemptions and the suitability of the
Purchaser to acquire the Securities.  In this regard, the Purchaser represents,
warrants and agrees that:

 
 
- 3 -

--------------------------------------------------------------------------------

 
a.      
The Purchaser is not a U.S. Person (as defined in Regulation S) and is not an
affiliate (as defined in Rule 501(b) under the Securities Act) of the Company.

 
b.      
At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, the Purchaser was outside of
the United States.

 
c.      
The Purchaser will not, during the period commencing on the date of issuance of
the Shares and/or the Warrant Shares and ending on the first anniversary of such
date, or such shorter period as may be permitted by Regulation S or other
applicable securities law (the “Restricted Period”), offer, sell, pledge or
otherwise transfer the Shares and/or the Warrant Shares in the United States, or
to a U.S. Person for the account or for the benefit of a U.S. Person, or
otherwise in a manner that is not in compliance with Regulation S.

 
d.      
The Purchaser will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Shares and/or the Warrant Shares only pursuant
to registration under the Securities Act or an available exemption therefrom
and, in accordance with all applicable federal, state and foreign securities
laws.

 
e.      
Neither the Purchaser nor any person acting on its behalf has engaged in, and
prior to the expiration of the Restricted Period will engage in, any short
selling of or any hedging transaction with respect to the Securities, including
without limitation, any put, call or other option transaction, option writing or
equity swap.

 
f.      
Neither the Purchaser nor or any person acting on its behalf has engaged, nor
will engage, in any directed selling efforts to a U.S. Person with respect to
the Securities and the Purchaser and any person acting on its behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.

 
g.      
The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.

 
h.      
Neither the Purchaser nor any person acting on its behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Securities.  The Purchaser agrees
not to cause any advertisement of the Securities to be published in any
newspaper or periodical or posted in any public place and

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
not to issue any circular relating to the Securities, except such advertisements
that include the statements required by Regulation S under the Securities Act,
and only offshore and not in the U.S. or its territories, and only in compliance
with any federal, state and local applicable securities laws.

 
i.      
Each certificate representing the Shares and/or the Warrant Shares shall be
endorsed with the following legends, in addition to any other legend required to
be placed thereon by applicable federal or state securities laws:

 
(A)  “THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
(B)  “THE SHARES REPRESENTED HEREBY HAVE BEEN ISSUED TO INVESTORS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (“THE SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON
REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”
 
(C)  “TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SUCURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
j.      
The Purchaser consents to, and the Company shall, make a notation on its records
and give instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Securities set forth in this Article 1.3.

 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Purchaser as follows, which
representations and warranties shall be true and correct in all material
respects on the effective date hereof:
 
 
- 5 -

--------------------------------------------------------------------------------

 
2.1  
Organization. The Company is duly organized, validly existing and in good
standing under the laws of the State of California and is qualified to conduct
its business as a foreign corporation in each jurisdiction where the failure to
be so qualified would have a material adverse effect on the Company.



2.2  
Authorization. The Company has full legal right, power and capacity to enter
into this Agreement and perform its obligations hereunder and thereunder.  Upon
execution and delivery of this Agreement by the parties hereto and thereto, this
Agreement shall constitute the valid and binding obligation of the Company,
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditor rights
generally and by general equitable principles. This Agreement, and the
transactions contemplated hereby, has been duly approved by the Board of
Directors of the Company.  No other corporate proceedings on the part of the
Company are necessary to authorize the execution and delivery of this Agreement
or the consummation by the Company of the transactions contemplated
hereby.  This Agreement has been duly executed and delivered by the
Company.  Neither the Company nor any of its subsidiaries is in violation of any
of the provisions of their respective certificate of incorporation, bylaws or
equivalent organizational documents in any material respect.



2.3  
Outstanding Stock. All issued and outstanding shares of capital stock of the
Company and each of its subsidiaries have been duly authorized and validly
issued and are fully paid and nonassessable. The Securities, upon issuance, are,
or will be, free and clear of any security interests, liens, claims or other
encumbrances, subject to restrictions upon transfer under the Securities Act of
1933, as amended (the “Act”) and any applicable state securities laws; have
been, or will be, duly and validly authorized and on the date of issuance,
validly issued, fully paid and nonassessable; and will not subject the holders
thereof to personal liability by reason of being such holders. As of September
30, 2007, the authorized capital of the Company consisted of (i) 200,000,000
shares of common stock, no par value, of which 49,470,529 shares were issued and
outstanding and 64,375,263 shares were reserved for issuance pursuant to the
exercise of outstanding options to purchase common stock, warrant or convertible
notes and (ii) 50,000,000 shares of preferred stock, no par value, of which no
shares are issued and outstanding.  Except with respect to the Securities or as
set forth above or disclosed in the Company SEC Reports, there are no
outstanding options, warrants, subscriptions, calls, convertible securities or
other rights, agreements, arrangements or commitments (contingent or otherwise)
(including any right of conversion or exchange under any outstanding security,
instrument or other agreement) obligating the Company or any of its direct or
indirect subsidiaries to issue, deliver or sell, or cause to be issued,
delivered or sold, any shares or obligating them to grant, extend or enter into
any such agreement or commitment.  Except as disclosed in the Company SEC
Reports, there are no outstanding contractual obligations of the Company or any
of its direct or indirect subsidiaries to repurchase, redeem or otherwise
acquire any shares or make any investment (in the form of a loan,



 
- 6 -

--------------------------------------------------------------------------------

 
 
capital contribution or otherwise) in any other person other than a subsidiary
of the Company.

 
2.4  
Listing. The Company’s common stock is quoted on the OTC Bulletin Board under
the symbol “ZAAP”. The Company has not received any oral or written notice that
its common stock is not eligible nor will become ineligible for quotation on the
OTC Bulletin Board nor that its common does not meet all requirements for the
continuation of such quotation and the Company satisfies and as of the Closing,
the Company will satisfy all the requirements for the continued quotation of its
common stock on the OTC Bulletin Board.



2.5  
No Public Solicitation.  Neither the Company, nor any of its affiliates, nor to
its knowledge, any person acting on its or their behalf, has engaged in any form
of general solicitation or general advertising in connection with the
Securities, including any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or seminar or meeting.



2.6  
Non-contravention.   The execution, delivery and performance of this Agreement
by the Company: (i) does not violate or conflict with any provisions of the
certificate of incorporation or bylaws of the Company or any of its
subsidiaries, (ii) does not conflict with or constitute a violation of any
applicable law, order, injunction, regulation or ruling of any governmental
authority applicable to the Company or any of its subsidiaries or by which the
Company or any of its subsidiaries or any of their respective properties or
assets are bound, and (iii) does not, either alone or with the giving of notice
or the passage of time, or both, violate, conflict with, or accelerate the
performance required by, any agreement, note, license, franchise, permit or
other instrument to which the Company or any of its subsidiaries is a party and
will not result in the creation or imposition of (or the obligation to create or
impose) any lien on any of the Company's or any of its subsidiaries' assets.



2.7  
SEC Reports; Financial Statements.



A.  
During the period from January 1, 2005 through the date hereof, the Company has
filed with the SEC all forms, statements, reports and documents (including all
exhibits, post-effective amendments and supplements thereto) required to be
filed by it under each of the Securities Act and the Exchange Act (collectively,
the “Company SEC Reports”), all of which complied when filed in all material
respects with all applicable requirements of the appropriate act and the rules
and regulations thereunder.

 
B.  
Except as noted in any subsequent Company SEC Report filed with the SEC prior to
the date hereof, each of the consolidated financial statements included in the
Company SEC Reports, together with the related notes and schedules
(collectively, the “Company Financial Statements”), has been prepared in
accordance with U.S. generally accepted accounting principles (“GAAP”) applied

 
 
- 7 -

--------------------------------------------------------------------------------

 
 
on a consistent basis, and fairly presents the consolidated financial position
of the Company and its subsidiaries as of the respective dates thereof and the
results of their operations and cash flow for the periods then ended, subject,
in the case of unaudited interim financial statements, to normal year-end
adjustments (none of which the Company reasonably believes are or will be
material in amount) and the omission of footnotes.

 
C.  
The Company SEC Reports filed with the SEC prior to the date hereof do not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made therein not misleading.

 
2.8  
Absence of Undisclosed Liabilities.  Neither the Company nor any of its
subsidiaries had, at September 30, 2007 or has, as of the date hereof, any
liabilities or obligations, except for (a) liabilities reflected in Company SEC
Reports filed prior to the date hereof, (b) current liabilities which were
incurred after September 30, 2007 in the ordinary course of business and
consistent with past practice, (c) liabilities which are of a nature not
required to be reflected in the Company Financial Statements in accordance with
GAAP consistently applied and which were incurred in the ordinary course of
business and (d) other liabilities in an aggregate amount not exceeding Five
Hundred Thousand Dollars ($500,000 USD).



2.9  
Absence of Certain Changes or Events. Except as disclosed in the Company SEC
Reports, during the period from September 30, 2007 to the date hereof, the
business of the Company and its subsidiaries has been conducted in the ordinary
course consistent with past practice and there has not been any event,
occurrence or development that has had, or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect.



2.10  
Insurance.  The Company and each of its subsidiaries has in effect insurance
coverage, including directors and officers' liability insurance, with reputable
insurers which, in respect of amounts, premiums, types and risks insured,
constitutes reasonably adequate coverage against all risks customarily insured
against by companies comparable in size and operations to the Company and its
subsidiaries.  Neither the Company nor any of its subsidiaries has received any
notice of cancellation of any insurance policy or binder currently in effect.



ARTICLE III
COVENANTS AND CONDITIONS OF THE COMPANY
 
             The Company shall comply with the following covenants:
 
3.1  
Operations.  From and after the date hereof through the date that is two years
from the date hereof, the Company will comply with the reporting requirements of
the Securities Exchange Act of 1934, as amended.

 
 
- 8 -

--------------------------------------------------------------------------------

 
3.2  
Share Registry; Removal of Legend.  Subject to the terms and conditions set
forth in this Agreement, the Purchaser may resell the Shares at any time.  The
Company shall record the ownership of such Shares in book entry form or
otherwise as permitted by the Company’s transfer agent, and shall remove the
restrictive Regulation S legend after the Distribution Compliance Period or as
permitted under applicable federal and state securities laws and regulations.

 
ARTICLE IV
CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL
 
4.1  
Closing Date.  The obligation of the Company hereunder to issue and sell the
Securities to the Purchaser at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company's sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Investor with prior
written notice thereof:

 
 
A.
The Purchaser shall have executed the Agreement and delivered the same to the
Company.

 
 
B.
The Purchaser shall have delivered to the Company the Purchase Price for the
Securities at the Closing by check or by wire transfer of immediately available
funds pursuant to the wire instructions provided by the Company.

 
 
C.
The representations and warranties of the Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Purchaser shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Purchaser at or prior to the Closing Date.

 
ARTICLE V
CONDITIONS TO PURCHASER'S OBLIGATION TO PURCHASE
 
5.1  
Closing Date.  The obligation of the Purchaser hereunder to purchase the
Securities at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for the Purchaser's sole benefit and may be waived by the
Purchaser at any time in its sole discretion by providing the Company with prior
written notice thereof:

 
 
A.
The Company shall have executed and delivered to the Investor (A) the Agreement,
(B) stock certificates representing the Shares at the Closing pursuant to this
Agreement, and (C) the Warrant at the Closing pursuant to this Agreement.

 
 
B.
The representations and warranties of the Company shall be true and correct as
of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.

 
 
C.
The board of directors of the Company shall have resolved to appoint one new
director to be nominated by the Purchaser upon the Closing.

 
ARTICLE VI
MISCELLANEOUS
 
6.1  
No Waiver; Cumulative Remedies.  No failure or delay on the part of any party to
this Agreement in exercising any right, power or remedy hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

 
6.2  
Amendments, Waivers and Consents.  Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if the Company shall obtain consent thereto in writing from the
Purchaser.  Any waiver or consent may be given subject to satisfaction of
conditions stated therein and any waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 
6.3  
Addresses for Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing (including telegraphic communication)
and delivered to each applicable party via any reputable international courier
service at the address first above written in respect of the Company and at
Mezzanine Floor, Yamaha Showroom, Sheikh Zayed Road, Dubai United Arab Emirates
in respect of the Purchaser or at such other address as to which either party
may inform the other party in writing in compliance with the terms of this
Article.  All such notices, requests, demands and other communications shall be
considered to be effective on the scheduled delivery date.

 
6.4  
Costs, Expenses and Taxes. All parties to bear their own costs, expenses and
taxes in connection with the transactions contemplated hereby.

 
6.5  
Effectiveness; Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Company, the Purchaser and their respective
successors and assigns.  The Purchaser may assign all or any part of its rights
and obligations hereunder to any person who acquires or sells any Shares owned
by the Purchaser subject to the conditions of this Agreement.  The Company
hereby consents to any such assignment provided the sale complies with the terms
of this Agreement.

 
 
- 10 -

--------------------------------------------------------------------------------

 
6.6  
Prior Agreements.  This Agreement constitute the entire agreement between the
parties and supersede any prior understandings or agreements concerning the
subject matter hereof.

 
6.7  
Severability.  The provisions of this Agreement are severable and, in the event
that any court of competent jurisdiction shall determine that any one or more of
the provisions or part of a provision contained therein shall, for any reason,
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision or part of a
provision of this Agreement and the terms of the Securities shall be reformed
and construed as if such invalid or illegal or unenforceable provision, or part
of a provision, had never been contained herein, and such provisions or part
reformed so that it would be valid, legal and enforceable to the maximum extent
possible.

 
6.8  
Governing Law; Venue.

 
A.  
This Agreement shall be enforced, governed and construed in accordance with the
laws the State of California or federal securities law where applicable without
giving effect to choice of laws principles or conflict of laws provisions. The
Purchaser and the Company (i) agree that any legal suit, action or proceeding
arising out of or relating to this Agreement shall be instituted exclusively in
the federal courts located in Los Angeles, California, U.S.A., (ii) waives any
objection to the venue of any such suit, action or proceeding and the right to
assert that such forum is not a convenient forum, and (iii) irrevocably consents
to the jurisdiction of the federal courts located in Los Angeles, California,
U.S.A. in any such suit, action or proceeding, and the Purchaser and the Company
further agree to accept and acknowledge service or any and all process that may
be served in any such suit, action or proceeding in the federal courts located
in Los Angeles, California, U.S.A. in person or by certified mail addressed as
first above written.

 
B.  
The Purchaser and the Company hereby waive, and agree not to assert against each
other, or any successor assignee thereof, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, (i) any claim that the
Purchaser is not personally subject to the jurisdiction of the above-named
court, and (ii) to the extent permitted by applicable law, any claim that such
suit, action or proceeding is brought in an inconvenient forum or that the venue
of any such suit, action or proceeding is improper or that this Agreement may
not be enforced in or by such court.

 
3.2.  
Headings.  Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 
3.3.  
Survival of Representations and Warranties.  All representations and warranties
made in this Agreement, the Securities, or any other instrument or document
delivered in

 
 
- 11 -

--------------------------------------------------------------------------------

 
 
connection herewith or therewith, shall survive the execution and delivery
hereof or thereof for a period of one year.

 
3.4.  
Counterparts.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.

 
3.5.  
Further Assurances.  From and after the date of this Agreement, upon the request
of the Purchaser or the Company, the Company and the Purchaser shall execute and
deliver such instruments, documents and other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of the Agreement and the Securities.

 
[Signature Page Follows]

 
 
 
 
 
 
 
 
 

 
 
- 12 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Regulation S Securities
Purchase Agreement to be executed as of the date first above written.
 
 
COMPANY: 
 
ZAP
 
By: _________________________  
Name: Steven M. Schneider
Title: Chief Executive Officer 
PURCHASER: 
 
AL YOUSUF LLC
 
 
By: _______________________
Name:
Title:

                                                              




 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
- 13 -

--------------------------------------------------------------------------------

 
Exhibit A



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 14 -

--------------------------------------------------------------------------------

 